DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because currently in (Fig. 9) it is extremely hard if not impossible to distinguish where certain reference character(s) are pointing. While the reference character(s) and parts content may all be found in a single figure. It is unclear exactly what parts and reference character(s) are linked/assigned. Due to the gray scaling utilizing in the figure provided. A typical CAD drawing with the same representation (similar to Fig. 6) could also be provided below/with the figure. Alternatively, further clarity to the quality and grayscale utilized, or color of arrow utilized (See Fig. 10-11) in the provided photo may remove the issues regarding the ambiguity of reference characters and parts. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or  nonobviousness.
A.) Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubb et al. (WO-2016/085,779, hereinafter Bubb) in view of Felipe Joos (US-2014/0,242,283, hereinafter Joos)Regarding claim 1, 
A method for producing a honeycomb structure for fine particle collection filters, the honeycomb structure comprising a plurality of porous honeycomb structure segments joined together via joining material layers, each of the porous honeycomb structure segment comprising: 
partition walls made of a SiC material, the partition walls defining a plurality of cells to form flow paths for a fluid, each of the cells extending from an inflow end face that is an end face on a fluid inflow side to a fluid outflow end face that is an end face on a fluid inflow side; and 
an outer peripheral wall located at the outermost periphery, 
the method comprising: 
joining each of the porous honeycomb segments via the joining material layers by applying a joining material between joining surfaces of each of the porous honeycomb structure segments, through a nozzle portion of a joining material applicator,
 wherein the nozzle portion of the joining material applicator comprises: 
a joining material introduction port; 
a joining material discharge space having a slit-shaped joining material discharge port for discharging an introduced joining material; and 
a joining material flow path having a bent portion, through which the joining material passes from the joining material introduction port to the joining material discharge space; and 
wherein the joining material flow path of the nozzle portion comprises a buffer space configured such that a flow path cross section gradually expands toward the joining material discharge space on a downstream side of the bent portion.
Bubb teaches the following:
& b.) ([0052]) teaches components of the batch contain ceramics and or ceramic precursors to form porous ceramic honeycombs of silicon carbide. As shown in (Figs. 5 & 8) a plurality of porous ceramic honeycomb segments (204) are attached to each other with each segment comprising partition walls, the partition walls defining a plurality of cells to form flow paths, each of the cells extending from one end face to a second end face that opposite the first. 
(Abstract) teaches that Adhesive (118) is applied through openings (126) in the adhesive applying device (100) onto peripheral axial surfaces of each porous ceramic honeycomb segment (204).
([0032]) teaches that the adhesive applying device 100 has at least one input 114 to accept adhesive 118 into piping 122 and at least one output 126 to dispense adhesive 1 18 into device apertures 110.
([0032]) teaches that the outputs 126 can be openings such as holes, slots, slits, nozzles, and the like.
As shown in (Fig. 1B) the flow path comprises a bent portion, through which the adhesive material passes from the material introduction port 114 to the material discharge 126.
([0032]) teaches that the outputs 126 can have additional manifolding (not shown) between the piping input 114 and the device apertures 110. Where the additional piping manifolding provides space found between the input 114 and discharge 126 that acts as applicants buffer zone.
Regarding Claim 1, Bubb teaches the majority of claim 1. Bubb is silent on details regarding the cross section of the adhesive material flow path. In analogous art for a fluid dispensing system, Joos suggests details regarding optimizing the radius of a pipe to modify the flow rate, and in this regard Joos teaches the following:
([0045]) teaches that by providing one or more decreasing cross-sectional regions (e.g., pointed or inwardly tapering fingers) provides a means for reducing wakes in the fluid flow by creating fluid expansion zones 25 between the fingers 22. Highlighting, that this can be best seen in (Fig. 2 & 5). With ([0047]) expanding that (Fig. 5) shows an additional exemplary embodiment of fingers 22 that has one uniform cross-sectional region 54 and one tapered transition region 55. The tapered transition regions 55 tappers inward toward the free end 24 of each finger 22 to provide gradual expansion of the fluid flowing through channels 53.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for adhesive layers between respective honeycomb surfaces to adhere the honeycomb segments together of Bubb shaping the spacer with inward tappers that are found inward toward the deposition end of each finger, as taught by Joos. Highlighting, implementation of a shim/space with the above described shape provides a means for reducing wakes in the fluid flow by creating fluid expansion zones between the fingers, ([0045]). Accordingly, the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the case law for KSR to be recited. Where, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Additionally, and/or alternatively the case law for structural limitations in method claims may be recited. Where, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961).

Regarding claim 2, 	
Wherein the buffer space is configured to extend into the joining material discharge space.
Bubb teaches the following:
Recalling that ([0032]) teaches that the outputs 126 can have additional manifolding (not shown) between the piping input 114 and the device apertures 110. Highlighting, as showing in (Fig. 1A & B) the adessive application apparatus comprise a closed looped connected manifold piping. Accordingly, the segments are understood to be an extension / continuation of one another. Additionally, and/or alternatively the case law for structural limitations in method claims may be recited. Where, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961). Additionally, and/or alternatively, the case law for making integral may be recited. The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. 
Regarding claim 3, 	
Wherein the joining material discharge space is configured so as to expand a flow path cross section of the joining material from introduction of the joining material from the joining material flow path to discharge through the joining material discharge port.
Regarding Claim 3, Bubb teaches the majority of claim 1 as detailed above in claim 1. Bubb is silent on details regarding the cross section of the adhesive material flow path. In analogous art as applied above in claim 1, and in this regard Joos teaches the following:
([0045]) teaches that by providing one or more decreasing cross-sectional regions (e.g., pointed or inwardly tapering fingers) provides a means for reducing wakes in the fluid flow by creating fluid expansion zones 25 between the fingers 22. Highlighting, that this can be best seen in (Fig. 2 & 5). With ([0047]) expanding that (Fig. 5) shows an additional exemplary embodiment of fingers 22 that has one uniform cross-sectional region 54 and one tapered transition region 55. The tapered transition regions 55 tappers inward toward the free end 24 of each finger 22 to provide gradual expansion of the fluid flowing through channels 53.
The same rejection rationale, case laws and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
B.) Claim(s) 4-5, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubb in view of Joos and in further view JiangJiang Song (CN-105,921,360-A, hereinafter Song)
Regarding claim 4, 	
Wherein the joining material discharge space is formed by being partitioned with a flat-shaped spacer.
Regarding Claim 4, Bubb teaches the majority of claim 1 including an apparatus applying adhesive layers between respective honeycomb surfaces to adhere the honeycomb segments together. Bubb is silent on details regarding discharge space being partitioned with a flat-shaped spacer. In analogous art for a slit nozzle, the slit nozzle is provided with a containing cavity for containing coating liquid, Song suggests details regarding implementing a blocking block along a channel utilized with the slit nozzle and in this regard Song teaches the following:
([0028]) teaches that as shown in (Figs. 1 & 2), the slit nozzle 10 of the first embodiment of the present invention includes a first nozzle body 11, a spacer 12 and a second nozzle body 13. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for adhesive layers between respective honeycomb surfaces to adhere the honeycomb segments together of Bubb. By utilizing a spacer within a channel of a nozzle, as taught by Song. Highlighting, implementation of a space within a channel of a nozzle provides a means for creating a slit with a specified width, ([0028]). Highlighting, the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding claim 5, 	
Wherein the buffer space is formed by being partitioned with a flat-shaped spacer.
Regarding Claim 5, Bubb teaches the majority of claim 1 as detailed above in claim 4. Bubb is silent on details regarding discharge space being partitioned with a flat-shaped spacer. In analogous art as applied above in claim 4, and in this regard Song teaches the following:
([0028]) teaches that as shown in (Figs. 1 & 2), the slit nozzle 10 of the first embodiment of the present invention includes a first nozzle body 11, a spacer 12 and a second nozzle body 13. 
The same rejection rationale, case law and analysis that was used previously for claim 5, can be applied here and should be referred to for this claim as well.
B.) Claim(s) 6-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubb in view of Joos and in further view Song and in further view of Lawrence Bartlett (US-4,106,437, hereinafter Bartlett)
Regarding claim 6, 	
Wherein the buffer space is formed by being partitioned with a plurality of the flat-shaped spacers stacked.
Regarding Claim 6, Bubb teaches the majority of claim 1 as detailed above in claim 4. Bubb is silent on details regarding discharge space being partitioned with a flat-shaped spacer. In analogous art as applied above in claim 4, and in this regard Bartlett teaches the following:
(Col. 3, lines 4-8) teaches that as best depicted in (Fig. 3) the coating device 12 is comprised of a trough 40, having inlet tube 38 attached thereto, a shim 44, a second shim 46, and a cover plate 42 which is of corresponding dimensions to trough 40 and adapted to form therewith a coating hopper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for adhesive layers between respective honeycomb surfaces to adhere the honeycomb segments together of Bubb. By substituting a single spacer/shim for a plurality of spacers, as taught by Bartlett. Highlighting, implementation of a plurality of spacers provides a means for stabilizing each channel of liquid flow from shim 44, so that the coating apparatus coats the stripes in perfect registration, and also aids in achieving uniformity in stripe width, (Col. 3, lines 54-58). Where the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

Regarding claim 7, 	
Wherein a cross section of the flow path of the buffer space partitioned by the plurality of the flat-shaped spacers is increased as it approaches the joining material discharge space.
Regarding Claim 7, Bubb teaches the majority of claim 1 as detailed above in claim 1 & 3. Bubb is silent on details regarding the cross section of the adhesive material flow path. In analogous art as applied above in claim 1, and in this regard Joos teaches the following:
([0045]) teaches that by providing one or more decreasing cross-sectional regions (e.g., pointed or inwardly tapering fingers) provides a means for reducing wakes in the fluid flow by creating fluid expansion zones 25 between the fingers 22. Highlighting, that this can be best seen in (Fig. 2 & 5). With ([0047]) expanding that (Fig. 5) shows an additional exemplary embodiment of fingers 22 that has one uniform cross-sectional region 54 and one tapered transition region 55. The tapered transition regions 55 tappers inward toward the free end 24 of each finger 22 to provide gradual expansion of the fluid flowing through channels 53.
The same rejection rationale, case laws and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

Regarding claim 8, 	
Wherein at least one of the plurality of the flat-shaped spacers also serves as a strainer.
Regarding Claim 8, Bubb teaches the majority of claim 1 as detailed above in claim 4-5. Bubb is silent on details regarding discharge space being partitioned with a flat-shaped spacer. In analogous art as applied above in claim 4-5, and in this regard Song teaches the following:
([0031]) teaches that as shown in (Figs. 1 & 2), the accommodating cavity 113 is provided with a blocking block 114. ([0031]) Further adding that, the blocking block 114 has a top surface 111 opposite to the top wall 110 of the accommodating cavity 113, and there is a certain gap between the top surface 111 and the top wall 110. Where the gap between the top surface of the block 111 and the cavity acts as a strainer blocking anything larger than the gap from entering the remaining channel of the slit nozzle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for adhesive layers between respective honeycomb surfaces to adhere the honeycomb segments together of Bubb. By utilizing a blocking block within a channel of a nozzle, as taught by Song. Highlighting, implementation of a blocking block within a channel of a nozzle provides a means for the hydraulic pressure and flow rate to be dispersed at the middle of the blocking block 114 facing the liquid inlet 112, ([0033]). Additionally, and/or alternatively the case law for structural limitations in method claims may be recited. Where, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961).
                                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (KR-102,106,443) – teaches in the (Abstract) a slit nozzle and a slit coating device using the same are provided. The slit nozzle according to the present invention includes a first nozzle body portion; And a second nozzle body portion which is installed to be spaced apart from the first nozzle body portion by a predetermined distance so as to form a slit-shaped opening through which the coating liquid is discharged, wherein the second nozzle body portion is the first body
Takao Kuromiya (US-2004/0,139,913) – teaches in the (Abstract) that an extrusion type nozzle includes a block having therein a manifold for distributing liquid along a coating width, a slit for allowing the liquid distributed in the manifold to pass through the slit, and a discharge outlet for discharging the liquid from the slit
PhilsChatz.com (Flow Rate and Its Relation to Velocity, 2017, hereinafter Phil) – teaches (¶1, lines 1-2) teaches that the flow rate (Q) is defined to be the volume of fluid passing by some location through an area during a period of time. As shown this statement the following formula for flow rate (Q) is give. WhereQ = V / t = Ad/t = AvWhere V is the volume, A the is the Area, d is the distance, and t is time.Highlighting, that the area of a circle A = πr2. Where r is the radius of the circle / corresponding cross-section of pipe. Accordingly, with replacement, this leads to the following statement,Q = V / t = πr2d/t = πr2vAs such, it is seen that the radius (r) of the pipe implement has an impact on the flow rate (Q) that may be achieved through that respective pipe or section of pipe.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741